Title: 26th.
From: Adams, John Quincy
To: 


       At about 6 this morning we set out I on horseback, Charles and Tom in a Sulkey; we got to Cambridge, at about 9. Went down to the President’s to know what Chamber they had given me; he told me I could not have that which I have hitherto occupied because I was going to live with a Sophimore; so that I must put up with N: 6 which was held last year by Bigelow and Lowell, a senior Chamber, but a poor one in comparison, with that I am obliged to give up to Bridge, and Foster. I do not consider it as a mark of politeness in them to have petitioned for it; and I should have suspected almost any one in the Class rather than Bridge.
       N. B. Bridge and Foster did not petition for the Chamber.
       Stay’d about an hour in Cambridge, after which we proceeded on our Journey, and at about half past two got to Wilmington, where we dined, at about 9 in the evening we arrived at Haverhill; with our horses almost tired out in coming 46 miles, a long day’s Journey for this Country, and in this hot Season.
      